Title: From Benjamin Franklin to William Carmichael, 26 August 1784
From: Franklin, Benjamin
To: Carmichael, William


				
					
						Dear Friend,
						Passy, Augt. 26. 1784.
					
					I have received your kind Letter of the 11th. Inst. with one from the Cte. de Campomanes enclos’d, wch. I shall answer in a few Days. Your Namesake is gone to England; but I think he wrote to you before he went. I expect him back in

4 or 5 Weeks.— I suppose he acquainted you that Mr. Jefferson is arrived. He has brought Commissions joining him with Mr Adams and myself, for treating with several European Powers. Mr. Adams too is arrived here, and has taken a House near me at Auteuil. In a Day or two I suppose we shall enter upon Business. We have not yet consider’d in what manner we are to notify the Intentions of Congress to the several Courts, but I should suppose that what relates to Spain will naturally be thro’ you. I have long complain’d as well as you of the Silence of Congress. Mr Jefferson tells me that it is merely owing to the Want of a Secretary for Foreign Affairs; it being almost impossible for the Congress as a Body to write and answer Letters; they have sometimes attempted it by appointing Committees: But when the Committees brought in Drafts of the intended Letters, there were so many propos’d Changes, so much Disputing and Voting, that much Time was devour’d and nothing well done at last. This Evil will now be remedy’d if Mr Jay accepts that Office, which they have voted him.— I accepted your Bill: Your Appointments ought always to be regularly paid; but it would not be amiss for you to consider whether it is not possible for you to retrench your Expences: For the Congress are become parsimonious, and have curtail’d the Salaries of all their Servants, no less than 500 Louis a Year from that of each Minister Plenipoy. at Foreign Courts, and possibly small as your Allowance is, it may be curtail’d among the rest. As Money is not my Object,

being near my Journey’s End, and having enough to pay the remaining Turnpikes and Post Chaises, I shall stick to the Service as long as the Congress requires it of me, tho’ they were to give me nothing. My Colleagues perhaps may feel this Abridgement more sensibly.— The Malady I complain’d of when you was here, gives me now very little Trouble, and I have hopes of getting free of it, at least of rendring it tolerable. I wish you perfect Health and Happiness, being ever, my dear Friend, Yours most affectionately
					
						B. Franklin
					
				
				
					I send you enclos’d a Resolution of Congress of May 3. 1784, as it appertains to your Office, tho’ perhaps you may have receiv’d it before by more direct Conveyances.—
					
						Wm Carmichael, Esqr
					
				
			 
				Endorsed: His Excellency B. Franklin Passy 26th Augt 1784 Recd. 13th. Septr 1784
			